     Case 2:19-cv-01006-APG-EJY Document 32 Filed 06/23/20 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   IJL MIDWEST MILWAUKEE, LLC and                            Case No. 2:19-CV-01006-APG-EJY
     SARA DARLING,
 5
                    Plaintiff,                                               ORDER
 6
            v.
 7
     IT’S JUST LUNCH INTERNATIONAL, LLC,
 8
                    Defendant.
 9

10          Before the Court is the Joint Status Report (ECF No. 30) in which the parties represent that,
11   after substantial effort, they have been unable to reach resolution of this case. The parties further
12   agree that the stay of this case, originally granted on August 23, 2019, should be lifted.
13          Accordingly,
14          IT IS HEREBY ORDERED that the stay of case is lifted and effective as of today’s date.
15          IT IS FURTHER ORDERED that the parties shall submit a joint proposed discovery plan
16   and scheduling order within seven days of the date of this Order.
17          Dated this 23rd day of June, 2020
18
19

20
                                                   ELAYNA J. YOUCHAH
21                                                 UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                      1
